Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droske et al. (U.S. PGPUB 20140340403) in view of Saleh (U.S. PGPUB 20200193681).
With respect to claim 1, Droske et al. disclose a computer-implemented method for processing ray tracing operations in parallel, the method comprising:
receiving a plurality of rays and a corresponding set of importance sampling instructions for each ray included in the plurality of rays for processing (paragraph 39, after the logic stage 202, each path in the pool may be either terminated or the material may need to be evaluated at an extension ray hit point, Non-terminated paths may be handled by one or more material kernels 214A-N, paragraph 40, one or more of the material kernels 214A-N may produce one or more of the following outputs when given a surface point, an outgoing direction (e.g., towards the camera), and a light sample direction: an importance sampled incoming direction, a value of the importance sampling probability density function, a throughput between incoming and outgoing directions, a throughput between light sample direction and outgoing direction, a probability of producing the light sample direction when sampling incoming direction (e.g., for multiple importance sampling, etc.), and a medium identifier in the incoming direction), wherein each ray represents a path from a light source to at least one point within a three-dimensional (3D) environment (paragraph 15, the light transport path may include a light transport path within a scene that is traced in order to generate images of the scene, paragraph 50, light sources may be either directly sampled (e.g., area lights or distant angular light sources like the sun), or not (e.g., "bland" environment maps, extremely large area lights), as specified in the scene data), and each corresponding set of importance sampling instruction is based at least in part on one or more material properties associated with at least one surface of at least one object included in the 3D environment (paragraph 40, one or more of the material kernels 214A-N may produce one or more of the following outputs when given a surface point, an outgoing direction (e.g., towards the camera), and a light sample direction: an importance sampled incoming direction, a value of the importance sampling probability density function); and
for each ray included in the plurality of rays, causing the [kernel] assigned to the ray to execute the corresponding set of importance sampling instructions on the ray to generate a direction for a secondary ray that is produced when the ray intersects a surface of an object within the 3D environment (paragraph 42, The new path kernel 212 may always generate an extension ray but may not generate a shadow ray. In another embodiment, material kernels 214A-N may generate both an extension ray and a shadow ray, but some material kernels 214A-N such as mirrors and dielectrics may choose not to generate the shadow ray). Although Droske et al. disclose each launched kernel always has useful work to perform on all threads of a warp (paragraph 46); Droske et al. do not expressly disclose assigning each ray included in the plurality of rays to a different processing core included in a plurality of processing cores.
Saleh, who also deals with ray tracing, discloses a method for assigning each ray included in the plurality of rays to a different processing core included in a plurality of processing cores (paragraph 18, each SIMD unit 138 includes sixteen lanes, where each lane executes the same instruction at the same time as the other lanes in the SIMD unit 138 but executes that instruction with different data, paragraph 44, each ray is assigned to a different lane).
Droske et al. and Saleh are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of assigning each ray included in the plurality of rays to a different processing core included in a plurality of processing cores, as taught by Saleh, to the Droske et al. system, because a graphics pipeline 134, which accepts graphics processing commands from the processor 102, provides computation tasks to the compute units 132 for execution in parallel (paragraph 20 of Saleh).
With respect to claim 2, Droske et al. as modified by Saleh disclose the method of claim 1, wherein the plurality of rays includes one or more rays received from a tree traversal unit (Droske et al.: paragraph 70, This data structure may be in the form of a spatial partitioning tree or a bounding volume hierarchy on the whole set of chunks, paragraph 81, Steps 5 may be implemented using at least one of an unordered traversal or a skip list implementation of the bounding volume hierarchy, while step 4 may use an ordered traversal for reasons of efficiency, paragraph 82, On the GPU, the transition between top-level and bottom-level hierarchy may be realized using the NVIDIA CUDA Higher Order Parallel Primitives for parallel sorting, stream compaction, and candidate-to-ray mapping using the scan operation).
	With respect to claim 3, Droske et al. as modified by Saleh disclose the method of claim 1, wherein the plurality of rays includes one or more rays received from a processing unit (Droske et al.: paragraph 18, the wavefront path tracer may be associated with a processor. For example, the wavefront path tracer may be implemented for a graphics processing unit (GPU)).
	With respect to claim 4, Droske et al. as modified by Saleh disclose the method of claim 1, further comprising, for each ray included in the plurality of rays, receiving the direction for the secondary ray from the processing core assigned to the ray (Droske et al.: paragraph 24, a material kernel queue may receive data from the logic stage, where the data may include one or more of a surface point, an outgoing direction (e.g., towards the camera, etc.), and a light sample direction).
	With respect to claim 5, Droske et al. as modified by Saleh disclose the method of claim 1, further comprising, for each ray included in the plurality of rays, transmitting the direction for the secondary ray to one of a tree traversal unit or a processing unit (Droske et al.: paragraph 25, the outputs may include one or more of a throughput between a light sample direction and an outgoing direction, a probability of producing a light sample direction when sampling an incoming direction (e.g., for multiple importance sampling, etc.), and a medium identifier in the incoming direction).
	With respect to claim 6, Droske et al. as modified by Saleh disclose the method of claim 5, further comprising, receiving one or more secondary rays and a corresponding set of instructions for each secondary ray included in the one or more secondary rays (Droske et al.: paragraph 43, the ray cast stage 206 may include an extension ray cast kernel 218 and a shadow ray cast kernel 220 that collect extension and shadow rays, respectively, the kernels may place results into result buffers at indices corresponding to the requests in the input buffers), wherein each secondary ray was generated by the tree traversal unit based on a direction transmitted to the tree traversal unit (Droske et al.: paragraph 70, This data structure may be in the form of a spatial partitioning tree or a bounding volume hierarchy on the whole set of chunks, paragraph 81, Steps 5 may be implemented using at least one of an unordered traversal or a skip list implementation of the bounding volume hierarchy, while step 4 may use an ordered traversal for reasons of efficiency).
	With respect to claim 7, Droske et al. as modified by Saleh disclose the method of claim 5, further comprising, receiving one or more secondary rays and a corresponding set of instructions for each secondary ray included in the one or more secondary rays (Droske et al.: paragraph 43, the ray cast stage 206 may include an extension ray cast kernel 218 and a shadow ray cast kernel 220 that collect extension and shadow rays, respectively, the kernels may place results into result buffers at indices corresponding to the requests in the input buffers), wherein each secondary ray was generated by the processing unit based on a direction transmitted to the processing unit (Droske et al.: paragraph 18, the wavefront path tracer may be associated with a processor. For example, the wavefront path tracer may be implemented for a graphics processing unit (GPU)).
	With respect to claim 8, Droske et al. as modified by Saleh disclose the method of claim 1, wherein receiving the plurality of rays comprises receiving, for each ray included in the plurality of rays, a first data structure corresponding to the ray, wherein the first data structure stores one or more first values associated with the ray (Droske et al.: paragraph 69, Each element of the partition may incorporate a spatial acceleration structure, such as a bounding volume hierarchy, on the unfolded description for efficient computation of the intersection of a ray and the geometry data contained in the chunk). Droske et al. disclose one or more first values associated with the ray (paragraph 4).
	With respect to claim 9, Droske et al. as modified by Saleh disclose the method of claim 8 further comprising, for each ray included in the plurality of rays, receiving a second data structure corresponding to the ray from the processing core assigned to the ray, wherein the second data structure stores one or more second values associated with the ray (Droske et al.: paragraph 69, Each element of the partition may incorporate a spatial acceleration structure, such as a bounding volume hierarchy, on the unfolded description for efficient computation of the intersection of a ray and the geometry data contained in the chunk). Droske et al. disclose one or more second values associated with the ray (paragraph 40, e.g., one of different ray characteristics from the first value associated with the ray).
	With respect to claim 10, Droske et al. as modified by Saleh disclose the method of claim 9 wherein the one or more second values include the direction for the secondary ray (Droske et al.: paragraph 40, an outgoing direction (e.g., towards the camera)).
	With respect to claim 11, Droske et al. as modified by Saleh disclose the method of claim 9 further comprising, transmitting the second data structure (Droske et al.: paragraph 40, one or more of the material kernels 214A-N may produce one or more of the following outputs when given a surface point) to one of a tree traversal unit or a processing unit (Droske et al.: paragraph 18, the wavefront path tracer may be associated with a processor. For example, the wavefront path tracer may be implemented for a graphics processing unit (GPU)).
	With respect to claim 12, Droske et al. as modified by Saleh disclose the method of claim 1 further comprising:
receiving a first request from a first processing core included in the plurality of processing cores, wherein the first request is for a first fixed-function pipeline (Saleh: paragraph 23, testing a ray against boxes and triangles (inside the acceleration structure traversal stage 304) is hardware accelerated (meaning that a fixed function hardware unit performs the steps for those tests));
	transmitting the first request to the first fixed-function pipeline (Saleh: paragraph 24, The ray generation shader 302 sets up data for a ray to test against a triangle and requests the acceleration structure traversal stage 304 test the ray for intersection with triangles);
receiving one or more results from the first fixed-function pipeline (Saleh: paragraph 25, During this traversal, for triangles that are intersected by the ray, the ray tracing pipeline 300 triggers execution of an any hit shader 306 and/or an intersection shader 307 if those shaders are specified by the material of the intersected triangle); and
transmitting the one or more results to the first processing core (Saleh: paragraph 23, The acceleration structure traversal stage is implemented in software (e.g., as a shader program executing on the SIMD units 138), in hardware). It would have been obvious to receive a first request from a first processing core included in the plurality of processing cores, wherein the first request is for a first fixed-function pipeline, because this would take advantage of dedicated graphics hardware for implementing ray tracing instructions.
	With respect to claim 13, Droske et al. as modified by Saleh disclose the method of claim 12, wherein the first fixed-function pipeline corresponds to an importance sampling function, and wherein the one or more results include a direction for a secondary ray (Droske et al.: paragraph 40, a light sample direction: an importance sampled incoming direction, a value of the importance sampling probability density function).
	With respect to claim 14, Droske et al. as modified by Saleh disclose the method of claim 1, wherein the corresponding set of importance sampling instructions comprises a plurality of instruction cases, wherein each instruction case corresponds to a different subset of the corresponding set of importance sampling instructions (Droske et al.: paragraph 25, the outputs include one or more of an importance sampled incoming direction, a value of an importance sampling probability distribution function, and a throughput between incoming and outgoing directions. In another example, the outputs may include one or more of a throughput between a light sample direction and an outgoing direction, a probability of producing a light sample direction when sampling an incoming direction (e.g., for multiple importance sampling, etc.), and a medium identifier in the incoming direction). One of multiple importance sampling functions corresponds to one or more additional operations utilizing the material kernel.
	With respect to claim 15, Droske et al. as modified by Saleh disclose the method of claim 14, the corresponding set of importance sampling instructions, when executed by the processing core, causes the processing core to select a first instruction case from the plurality of instruction cases and execute a subset of the corresponding set of importance sampling instructions that correspond to the first instruction case (Droske et al.: paragraph 18, the one or more kernels may translate requests into data processing instructions (e.g., instructions for a graphics processing unit (GPU), etc.)).
	With respect to claim 16, Droske et al. as modified by Saleh disclose the method of claim 15, wherein the processing core does not execute subsets of the corresponding set of importance sampling instructions that do not correspond to the first instruction case (Droske et al.: paragraph 26, each of the one or more material kernels may be associated with a material (e.g., material code composed of multiple bidirectional scattering distribution function (BSDF) layers, etc.). For example, each of the one or more material kernels may have a material present in the scene assigned to it). The material kernel executes importance sampling instructions with the associated material.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droske et al. (U.S. PGPUB 20140340403) in view of Ganapathy et al. (U.S. PGPUB 20210382720).
	With respect to claim 17, Droske et al. disclose an execution unit (paragraph 91, FIG. 8 illustrates an exemplary system 800), comprising: a plurality of processing cores (paragraph 92, the graphics processor 806 may include a plurality of shader modules), wherein each ray represents a path from a light source to at least one point within a three-dimensional (3D) environment (paragraph 15, the light transport path may include a light transport path within a scene that is traced in order to generate images of the scene, paragraph 50, light sources may be either directly sampled (e.g., area lights or distant angular light sources like the sun), or not (e.g., "bland" environment maps, extremely large area lights), as specified in the scene data), and each processing core generates a direction of a second ray that is produced when the ray assigned to the processing core intersects a surface of an object within the 3D environment (paragraph 42, The new path kernel 212 may always generate an extension ray but may not generate a shadow ray. In another embodiment, material kernels 214A-N may generate both an extension ray and a shadow ray, but some material kernels 214A-N such as mirrors and dielectrics may choose not to generate the shadow ray). Although Droske et al. disclose importance sampling instructions (paragraph 40, one or more of the material kernels 214A-N may produce one or more of the following outputs when given a surface point, an outgoing direction (e.g., towards the camera), and a light sample direction: an importance sampled incoming direction, a value of the importance sampling probability density function); Droske et al. do not expressly disclose a scheduler that receives a plurality of rays and a different set of importance sampling instructions for each ray included in the plurality of rays and assigns each ray included in the plurality of rays to a different processing core included the plurality of processing cores, and each processing core executes the different set of importance sampling instructions for the ray assigned to the processing core.
	Ganapathy et al., who also deal with ray tracing, disclose a method for including a scheduler that receives a plurality of rays (paragraph 63, A scheduler/dispatcher 241 schedules and dispatches the graphics threads for execution on the various cores 243, 244, 245, paragraph 71, the ray tracing cores 245 include ray traversal/intersection circuitry for performing ray traversal using bounding volume hierarchies (BVHs) and identifying intersections between rays and primitives enclosed within the BVH volumes) and a different set of instructions for each ray included in the plurality of rays and assigns each ray included in the plurality of rays to a different processing core included the plurality of processing cores (paragraph 52, one or more of processor cores 162A-202N execute a first instruction set, while at least one of the other cores executes a subset of the first instruction set or a different instruction set, paragraph 71, the ray tracing cores 245 include ray traversal/intersection circuitry for performing ray traversal using bounding volume hierarchies (BVHs) and identifying intersections between rays and primitives enclosed within the BVH volumes, thereby assigning the ray to the ray tracing core during ray traversal), and each processing core executes the different set of instructions for the ray assigned to the processing core (paragraph 52, one or more of processor cores 162A-202N execute a first instruction set, while at least one of the other cores executes a subset of the first instruction set or a different instruction set).
	Droske et al. and Ganapathy et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including a scheduler that receives a plurality of rays and a different set of instructions for each ray included in the plurality of rays and assigns each ray included in the plurality of rays to a different processing core included the plurality of processing cores, and each processing core executes the different set of instructions for the ray assigned to the processing core, the Droske et al. system for processing importance sampling instructions, because the graphics microcontroller 233 can perform graphics and/or compute workload scheduling on the various graphics parallel engines within execution unit (EU) arrays (paragraph 57 of Ganapathy et al.), thus improving optimizing performance via workload scheduling.
	With respect to claim 18, Droske et al. as modified by Ganapathy et al. disclose the execution unit of claim 17, further comprising a plurality of processing pipelines that execute specialized functions on data received from the plurality of processing cores (Droske et al.: paragraph 35, the exemplary wavefront path tracer design 200 includes a logic stage 202, a material stage 204, and a ray cast stage 206).
	With respect to claim 19, Droske et al. as modified by Ganapathy et al. disclose the execution unit of claim 18, wherein the specialized functions include one or more importance sampling functions (Droske et al.: paragraph 40, one or more of the material kernels 214A-N may produce one or more of the following outputs when given a surface point, an outgoing direction (e.g., towards the camera), and a light sample direction: an importance sampled incoming direction, a value of the importance sampling probability density function, a throughput between incoming and outgoing directions, a throughput between light sample direction and outgoing direction, a probability of producing the light sample direction when sampling incoming direction (e.g., for multiple importance sampling, etc.), and a medium identifier in the incoming direction).
	With respect to claim 20, Droske et al. as modified by Ganapathy et al. disclose the execution unit of claim 18, wherein the scheduler further receives a plurality of directions from the plurality of processing cores and transmits the plurality of directions to one or more processing units (Droske et al.: paragraph 40, one or more of the material kernels 214A-N may produce one or more of the following outputs when given a surface point, an outgoing direction (e.g., towards the camera)).
Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. Applicant argues that Droske does not teach or suggest receiving a plurality of rays and a corresponding set of importance sampling instructions for each ray included in the plurality of rays for processing in that Droske does not teach receiving a corresponding set of importance sampling instructions for each light transport path (page 7 of remarks). However, Droske discloses “Non-terminated paths may be handled by one or more material kernels 214A-N” (paragraph 39) and “one or more of the material kernels 214A-N may produce one or more of the following outputs when given a surface point, an outgoing direction (e.g., towards the camera), and a light sample direction: an importance sampled incoming direction, a value of the importance sampling probability density function” (paragraph 40). Thus, the paths are linked to the material kernels, which receive a corresponding set of importance sampling instructions in order to output “an importance sampled incoming direction” and/or “a value of the importance sampling probability density function.”
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
11/25/22